Case 7:20-cv-00414 Document1 Filed on 12/16/20 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
LUZ M. GARCIA §
§
VS. § CIVIL ACTION NO.
§ (Diversity)
WAL-MART STORES TEXAS, LLC §

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. § 1441(B) (DIVERSITY)

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant, Wal-Mart Stores Texas, LLC, hereby
removes to this Court the state court action described below.

L, On November 11, 2020, an action was commenced in the County Court at Law
No. 7 of Hidalgo County, Texas, entitled, Luz M. Garcia vs. Wal-Mart Stores Texas, LLC, in
Cause Number CL-20-4162-G. A copy of the suit is attached hereto as Exhibit A,

2. The first date upon which Defendant, Wal-Mart Stores Texas, LLC, received a
copy of the said complaint was November 19, 2020, when Defendant was served with a copy of
the said complaint and a citation from the said State Court. A copy of the citation issued is
attached hereto as Exhibit B. In accordance with Local Rule 81, the following constitutes all of
the executed process, pleadings, and orders served upon Plaintiff and Defendant in this action:

A) Plaintiff's Original Petition;

B) Copy of Citation issued to Defendant Wal-Mart Stores Texas, LLC;

C) Docket Sheet — State Court;

D) Defendant’s Original Answer, Affirmative Defenses and Special Exceptions to

Plaintiff's Original Petition, and Requests for Disclosure;

E) Defendant’s Request for Jury Trial;

F) Order Setting Hearing on Defendant’s Special Exceptions;

G) Order Granting Defendant’s Special Exceptions; and

H) Plaintiff's First Amended Original Petition.

In addition and in accordance with the Local Rule, Defendant includes a copy of the

Hidalgo County Clerk’s docket sheet of the state court matter a copy of which is attached hereto

as Exhibit C.
Case 7:20-cv-00414 Document1 Filed on 12/16/20 in TXSD Page 2 of 4

i, This action is a civil action of which this Court has original jurisdiction under 28
U.S.C. §1332, and is one which may be removed to this Court by Defendant pursuant to the
provisions of 28 U.S.C. §1441(b) in that it is a civil action wherein the matter in controversy
exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens of
different states. On December 15, 2020, Plaintiff served upon Defendant, Plaintiffs First
Amended Original Petition, a copy of which is attached hereto as Exhibit A. In this First
Amended Original Petition, Plaintiff plead that she is seeking monetary relief between $200,000
and $750,000. As such, the amount in controversy is in excess of $75,000.00, and removal is
appropriate pursuant to 28. U.S. § 1441(b).

4, Defendant is informed and believes that Plaintiff was and still is a citizen of the
State of Texas and resides in Hidalgo County.

5; Defendant, Wal-Mart Stores Texas, LLC, was, at the time of the filing of this
action, and still is a corporation incorporated under the laws of the State of Delaware, having its
principal place of business in the State of Arkansas, and has been served summons and complaint
in this action.

6. Copies of all pleadings, process, orders and other filings in the state-court suit are
attached to this notice as required by 28 U.S.C. §1446(a).

7. Venue is proper in this district under 28 U.S.C. §1441(a) because the state court
where the suit has been pending is located in this district.

8. Defendant will promptly file a copy of this notice of removal with the clerk of the
state court where the suit has been pending.

a. Plaintiff and Defendant demanded a jury in the state court suit.

10. For the foregoing reasons, Defendant asks the Court to remove the suit to The

United States District Court, Southern District of Texas, McAllen Division.

DATED: December 16, 2020
Case 7:20-cv-00414 Document1 Filed on 12/16/20 in TXSD Page 3 of 4

Respectfully Submitted,
DAW & RAY, L.L.P.

/s/_ Jaime A. Drabek
JAIME A. DRABEK

State Bar No. 06102410
Federal ID No. 8643
RICARDO G. BENAVIDES
State Bar No. 24031735
Federal ID No. 32205
ROBERTO CANTU JR.
State Bar No. 24039518
Federal ID No. 3579145
JACOB T. CASSO

State Bar No. 24116178
Federal ID No. 3509760
3900 N. 10" St, Suite 950
McAllen, Texas 78501
Telephone: (956) 687-3121
Facsimile: (956) 686-3188
Email: jdrabek@dawray.com
Email: rbenavides@dawray.com
Email: reantu@dawray.com
Email: jcasso@dawray.com

ATTORNEYS FOR DEFENDANT,
WAL-MART STORES TEXAS LLC

 

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been

forwarded to all counsel of record by electronic mail on this the 16" day of December, 2020, to-

wit:

Humberto Tierina III

Cesar Palma

TIJERINA LEGAL GROUP, P.C.
1200 S. 2" Street, Suite 4A
McAllen, TX 78501

Telephone: (956) 777-7000
Facsimile: (956) 972-0144

Email: TijerinaLit@gmail.com

/s/ Jaime A. Drabek
Jaime A. Drabek
Case 7:20-cv-00414 Document1 Filed on 12/16/20 in TXSD Page 4 of 4

THE STATE OF TEXAS §
§ AFFIDAVIT

COUNTY OF HIDALGO §

BEFORE ME, the undersigned authority, on this day personally appeared Roberto
Cantu, Jr. of McAllen, Hidalgo County, Texas, who being by me duly sworn, deposes and says
that he is an attorney for Defendant in the present cause filed by Luz M. Garcia; that he has been
authorized to make this Affidavit; and that he has read the foregoing Notice of Removal and

knows the contents thereof, and that the matters and facts therein contained are true and correct.

FURTHER AFFIANT SAYETH NOT.

Roberto Cantu, Je AFEIANT

SWORN TO AND SUBSCRIBED before me on this say of | | (f mi W , 2020.
ELIZABETH GARZA E 1’, mio a

“eg Notary Public, State of Texas NOTARY PUBLIC IN AND FOR ()
eS ae THE STATE OF TEXAS

 

  

 

  

VN,
Woy pit
hp RY PUY

 

 

 

 
